Case 1:20-cv-08380-RMB-KMW Document 10 Filed 12/04/20 Page 1 of 2 PageID: 27




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



                                                     : Case No. 1:20-cv-8380
Adam Wildstein                                       : CIVIL ACTION
             Plaintiff,                              :

        v.                                           :
                                                     :
TD Bank USA, N.A.,                                   :
Nordstrom, Inc.                                      :
              Defendant.                             :



                               STIPULATION OF DISMISSAL

        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

that the above-entitled action be dismissed with prejudice, with each party to bear its own costs

and attorneys’ fees, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: December 3, 2020

 For Plaintiff Adam Wildstein                     For Defendants TD Bank USA, N.A. and
                                                  Nordstrom, Inc.
 /s/ Yaakov Saks                                  /s/ Jennifer Ann Harris
 Yaakov Saks                                      Jennifer Ann Harris
 Stein Saks, PLLC                                 Brown Connery LLP
 285 Passaic Street                               360 Haddon Avenue
 Hackensack, NJ 07601                             Westmont, NJ 08108
 Ph: (201) 282-6500                               Ph: (856) 854-8900
 ysaks@steinsakslegal.com                         jharris@brownconnery.com




STIP_12.3.20
Case 1:20-cv-08380-RMB-KMW Document 10 Filed 12/04/20 Page 2 of 2 PageID: 28




                                CERTIFICATE OF SERVICE

        I certify that on December 4, 2020, a copy of the foregoing was filed electronically in

the ECF system. Notice of this filing will be sent to the parties of record by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                             /s/ Yaakov Saks
                                             Yaakov Saks
                                             Stein Saks, PLLC
                                             285 Passaic Street
                                             Hackensack, NJ 07601
                                             Attorneys for Plaintiff




STIP_12.3.20
